Exhibit 10.18

AGREEMENT AND GENERAL RELEASE

This AGREEMENT AND GENERAL RELEASE (this “Agreement”) made as of this 21st day
of May, 2007, by and between EDGAR Online, Inc. (“EOL” or the “Company”) and
Morton Mackof, who resides at 407 East 91st Street, New York 10128 (“Employee”).

In consideration of the mutual covenants and agreements set forth herein, EOL
and Employee agree as follows:

1. (a) Employee hereby agrees that (i) his employment relationship with the
Company will be permanently and irrevocably severed as of May 21, 2007 (the
“Separation Date”); and (ii) as of the Separation Date, Employee shall have no
authority to act on behalf of the Company in any fashion and Employee shall not
represent to any person or entity that Employee has such authority. In addition.
Employee’s Employment Agreement dated November 29, 2004 between himself and
Company (“Employment Agreement”) shall terminate as of the Separation Date.

(b) Employee further agrees that the Company shall have no obligation at any
time to rehire him as an employee, independent contractor or otherwise or to
consider him for reemployment after the Separation Date, and acknowledges that
such action is not and will not be considered by Employee to be retaliatory.

2. (a) The Company agrees to pay Employee Three Hundred Eleven Thousand Seven
Hundred and Fifty-Eight Dollars ($311,758) (i.e., Employee’s base salary,
average of last two year’s cash bonus and additional consideration) as full and
complete remuneration for Employee’s service with the Company. This payment
shall be made at such times and in a manner consistent with customary
semi-monthly payroll practices of the Company. The Payment shall be paid out
from the Effective Date until December 31, 2008 (the “Payment Period”). The
Company shall continue Employee’s current medical and dental benefits during the
Payment Period subject to the following conditions: (i) Employee shall pay the
pre-tax amount of $900 per month for Employee’s medical benefits and dental plan
expenses, such amount to be deducted from the Payment over the course of the
Payment Period. Notwithstanding the above, after January 1, 2008 Employee may
elect to receive the unpaid balance of the above consideration in a lump sum
payment and end the Payment Period. Employee shall notify Company at least
fifteen (15) days prior written notice of his decision to receive the lump sum
payment. Such election shall cause the continuation of medical and dental
benefits to cease.

(b) All stock options granted to Employee under the Company’s 1999 stock option
plan (“Options”) shall vest as of the Separation Date. The term of the Options
shall continue until the earlier of the end of the original grant date or five
years from the Separation Date.

 

1



--------------------------------------------------------------------------------

(c) For a period of four (4) years from the Separation Date, the Company will
continue to provide its current D&O insurance policy coverage for Employee.

3. Employee acknowledges and agrees that the payment referred to in Section 2
above: (i) exceeds any payment, benefit, and/or other thing of value to which
Employee is or might otherwise be entitled to under any policy, plan, practice,
or procedure of, or prior agreement or contract with EOL and/or the other
Releasees (as defined in Section 4(a) below); (ii) is in full discharge of any
and all of EOL’s and/or the other Releasees’ potential liabilities and
obligations to Employee and all of Employee’s potential claims against EOL,
including, but not limited to, claims for severance or variable pay, any bonus,
any unused vacation, and/or any other compensation in any form; (iii) is in full
discharge of any and all alleged claims against EOL and/or the other Releasees
for damages of any kind; and (iv) fully and completely settles all claims by
Employee or any attorney Employee has or shall retain against EOL and/or the
other Releasees for attorney’s fees, costs, disbursements, and the like, up to
and including the Effective Date (as hereafter defined) of this Agreement.

4. In consideration for the undertakings assumed and promises made by EOL
pursuant to this Agreement:

(a) Employee agrees that he will not, from any source or proceeding, accept any
award or settlement with respect to any claim or right covered by this
Agreement, including, without limitation, any source or proceeding involving any
person or entity, the United States Equal Employment Opportunity Commission or
other similar federal or state agency. Except as otherwise prohibited by law,
Employee agrees that he will not at any time commence, maintain, prosecute,
participate in as a party, or permit to be filed by any other person on
Employee’s behalf (to the extent it is within Employee’s control or permitted by
law), or assist in the commencement or prosecution of as an advisor, witness
(unless compelled by legal process or court order) or otherwise, any action,
suit, or proceeding (judicial, administrative, arbitral, or other), on
Employee’s own behalf, on behalf of any other person and/or on behalf of or as a
member of any alleged class of persons, in or before any court, agency, tribunal
or investigative or administrative body against the Company or any of its past
or present parent companies, shareholders, subsidiaries, affiliates, divisions,
employee benefit and/or pension plans or funds, successors or assigns or any of
its or their past or present directors, officers, agents, trustees,
administrators, attorneys, employees, fiduciaries or assigns (collectively
referred to hereinafter as “Releasees”), with respect to any actual or alleged
act, omission, transaction, practice, conduct, occurrence or any other matter
from the beginning of time up to and including the Effective Date, including,
without limitation, any matter related in any respect to Employee’s employment
with EOL, the terms and conditions of such employment, and/or the termination of
Employee’s employment thereof.

(b) Employee, for himself and his heirs, executors, administrators, successors,
and assigns (collectively “Releasor”), forever releases and discharges Releasees
from any and all claims, demands, causes or action, and liabilities of any kind
whatever (upon any legal or equitable theory, whether contractual, common law,
statutory, federal, state, local

 

2



--------------------------------------------------------------------------------

or otherwise, and including, but not limited to, any claims for compensatory or
punitive damages, injunctive or equitable relief, or for attorneys’ fees, or
costs or disbursements of any kind), whether known or unknown, which Releasor
ever had, now has, or may hereafter have against Releasees by reason of any
action, omission, transaction, or occurrence from the beginning of time and
occurring up to and including the Effective Date of this Agreement. It is the
understanding and agreement of the parties that the release provided for by this
Section 4(b) shall be a general release in all respects. Without limiting the
generality or force or effect of the foregoing, this release shall release
Releasees from any and all claims against Releasees arising, directly or
indirectly, from (i) Employee’s employment with Releasees; (ii) the terms and
conditions of such employment; (iii) the termination of Employee’s employment
with Releasees; (iv) the negotiation and entry into this Agreement, and/or the
terms of this Agreement; and (v) any and all claims under the Age Discrimination
in Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
(“ADA”), the Equal Pay Act (“EPA”), the Family Medical Leave Act (“FMLA”), the
Employee Retirement Income Security Act of 1974 (“ERISA”)(excluding claims for
accrued, vested benefits under any employee benefit plan of EOL in accordance
with the terms of such plan and applicable law), the Connecticut laws against
discrimination, and/or any other federal, state, or local law (statutory or
decisional), regulation, or ordinance, up to and including the Effective Date of
this Agreement.

5. Company, for itself and its successors, and assigns (collectively Company),
forever releases and discharges Employee from (except as set forth in this
Section 5 below) any and all claims, demands, causes or action, and liabilities
of any kind whatever (upon any legal or equitable theory, whether contractual,
common law, statutory, federal, state, local or otherwise, and including, but
not limited to, any claims for compensatory or punitive damages, injunctive or
equitable relief, or for attorneys’ fees, or costs or disbursements of any
kind), whether known or unknown, which Company ever had, now has, or may
hereafter have against Employee by reason of any action, omission, transaction,
or occurrence from the beginning of time and occurring up to and including the
Effective Date of this Agreement. It is the understanding and agreement of the
parties that the release provided for by this Section 5 shall be (except as set
forth in this Section 5 below) a general release in all respects. Without
limiting the generality or force or effect of the foregoing, this release shall
release Employee from any and all claims against Employee arising, directly or
indirectly, from: (i) Employee’s employment with Company; (ii) Employee’s role
as an executive or officer of the Company; and (iii) any other federal, state,
or local law (statutory or decisional), regulation, or ordinance, up to and
including the Effective Date of this Agreement. Notwithstanding the above,
Company’s release of Employee as set out in this Section 5 shall not include
Employee’s willful misconduct, negligent acts, or omissions which Employee
committed against any Company personnel or contractors.

6. Employee hereby agrees that the terms of this Agreement shall remain fully
confidential and shall not be disclosed except: (i) as may be required by law;
(ii) to Employee’s accountant, to the extent necessary to prepare Employee’s tax
returns; or (iii) to Employee’s spouse and attorney, provided that Employee
gives to each such person to

 

3



--------------------------------------------------------------------------------

whom disclosure is made notice of the confidentiality provisions of this
Agreement, and each agrees to keep the existence, terms and conditions of this
Agreement fully confidential; and provided further that any violation of this
Section 6 by any such person to whom Employee discloses the existence, terms
and/or provisions of this Agreement shall constitute a breach by Employee of
this Section 6.

7. Employee represents and warrants that Employee shall not, for a period of one
(1) years after the Separation Date, divulge, communicate, use to the detriment
of the Company or for the benefit of any other person or persons, or misuse in
any way, any confidential or proprietary information of the Company and its
subsidiaries, which Employee was privy to during his employment with the Company
including, without limitation, trade secrets, personnel lists, financial
information, research projects, services used, pricing, customers, customer
lists and prospects, marketing and selling, secret processes and know-how,
formulas and other technical data, so long as such information has not otherwise
been disclosed or is not otherwise in the public domain. Employee further
represents and warrants that he shall continue to abide by the terms of section
8, Confidentiality; Noncompetition; Invention in his Employment Agreement;
provided, however, the time period under this section shall be shortened to one
(1) year.

8. The parties hereto agree that during and after the term of this Agreement,
each party shall not knowingly vilify, disparage, slander or make disparaging or
derogatory remarks, whether oral or written, about each other, its business or
business practices, or any of its past, present, or future officers, directors,
employees, agents, customers or suppliers.

9. The making of this Agreement is not intended, and shall not be construed, as
any acknowledgment or admission that Releasees have violated any federal, state,
or local law (statutory or decisional), ordinance, or regulation, or have
committed any wrong whatsoever against Employee.

10. Employee represents and warrants that Employee has at all times been advised
to consult independent legal counsel of Employee’s choice before signing this
Agreement. Employee further acknowledges that: (i) Employee has had the
opportunity to consult independent legal counsel and to consider the terms of
this Agreement for a period of at least 21 days; (ii) Employee has carefully
read this Agreement in its entirety, that Employee has had answered to
Employee’s satisfaction all questions Employee has had regarding this Agreement;
(iii) Employee understands all the terms of this Agreement and their
significance; (iv) Employee knowingly and voluntarily assents to all the terms
and conditions contained herein; (v) Employee is signing this Agreement
voluntarily and of Employee’s own free will; and (vi) that no oral promise was
made to induce them to enter into this Agreement and that Employee relied on
Employee’s judgment (and the judgment of Employee’s counsel) in choosing to
enter into this Agreement, and did not rely in any way on any statement or
omission made by any other party.

11. Employee acknowledges and agrees that any violation of this Agreement would
result in irreparable injury to EOL and that monetary damages may not be an
adequate

 

4



--------------------------------------------------------------------------------

remedy for such breach. Employee therefore consents to the entry of an
injunction against his without the necessity of the Company posting a bond in
addition to the Company’s right to pursue any and all of its remedies under law.
Company acknowledges and agrees that notwithstanding any other provision of this
Agreement or the Employment Agreement, the Company will not have the right to
cease payments required hereunder to Employee or to offset against such payments
any claims it may have against Employee. The Company’s remedies shall be limited
to an action for money damages and/or equitable relief in the event of a breach
of this Agreement or the Employment Agreement by Employee.

12. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

13. This Agreement shall in all respects be interpreted and governed by the laws
of the State of Connecticut (without regard to principles of conflicts of laws),
except where federal law may govern, and the parties in any action arising out
of this Agreement shall be subject to the jurisdiction and venue of the federal
and state courts, as applicable, in the State of Connecticut, County of
Fairfield.

14. If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement. In addition, if Employee seeks to
challenge the validity of or otherwise vitiate this Agreement or any provision
thereof, Employee shall, as a precondition, be required to repay EOL the
payments made pursuant to Section 2 above.

15. This Agreement may be executed in several counterparts, each of which shall
be an original as against any party who or which signed it, and all of which
shall constitute one and the same document.

16. This Agreement constitutes the complete understanding between the parties
and supersedes any and all agreements, understandings, and discussions, whether
written or oral, between the parties. No other promises or agreements shall be
binding unless in writing and signed after the Effective Date of this Agreement
by the parties to be bound thereby.

17. Employee may accept the terms and conditions of this Agreement by no later
than June 11, 2007, by signing and returning to Mr. Tom Flanagan, c/o EDGAR
Online, Inc., 50 Washington Street, 11th Floor, Norwalk, CT 06854. This
Agreement shall not become effective until the eighth (8th) day following
Employee’s signing of this Agreement (the “Effective Date”). Employee may at any
time prior to the Effective Date revoke this Agreement by delivering written
notice of revocation to Mr. Flanagan at the address listed above, no later than
5:00 p.m. Eastern Standard Time on the seventh (7th) day following the date
Employee signs this Agreement. In the event Employee revokes this Agreement
prior to the eighth (8th) day after its execution, or does not execute this
Agreement by June 11, 2007, this Agreement, and the representations and
covenants contained herein, shall automatically be null and void.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

EDGAR ONLINE, INC.

By:  

 

Name:   Title:   Date:  

 

EMPLOYEE: Morton Mackof

Date:  

 

State of    )      )   ss: County of    )  

On this      day of         , 2007, before me personally came [Employee] to me
known and known to me to be the person described herein, and who executed the
foregoing Agreement and General Release, and he duly acknowledged that he
executed the same.

 

 

Notary Public

 

6